DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/17/22 is acknowledged and papers submitted have been placed in the records.

Specification
The disclosure is objected to because of the following uncertainties: Applicants mention “permeability” throughout the specification and give values of said permeability (which appears to be fluid permeability of film) in unit of length (nanometer namely). The Examiner has researched fluid permeability units online and it does not appear that length units are used to express but rather a unit called Darcy. Applicants are therefore invited to clarify this issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites “wherein the semi-permeable film comprises a permeability between 100 nanometers to 10 microns.”. From research done online by the Examiner, it does not appear that length units are conventional units to express permeability. Moreover, there are different kinds of permeability (fluid, gas, magnetic etc...) which are expressed with different and specific units depending on the phenomenon linked to the permeability, so it is unclear which kind of permeability Applicants are trying to include in their claim, noting that the semi-permeable film can have permeability to more than just a fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle et al. (US 7,026,710, previously used).

a.	Re claim 12, Coyle et al. disclose a sensor package, comprising: a semiconductor die 101&102 having a sensor 102 (see fig. 9A, col. 5 ln. 10-26 and col. 11 ln. 6-35; see remaining of disclosure for more details); a mold compound 501 covering a portion of the semiconductor die, wherein a first film (adhesive layer disclosed in col. 11 ln. 7-16 as being used to attach lid 801 to the mold compound) is disposed on the mold compound, and wherein a second film 801 is disposed on the first film; and a cavity (cavity in 501 exposing 102) formed in the top surface of the mold compound, the sensor in the cavity. But Coyle et al. do not appear to explicitly disclose the first film having at least one edge that is flush with at least one edge of a top surface of the mold compound.

However, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the adhesive as a layer or film disposed at the entire bonding interface between lid 801 and encapsulant 501 in order to maximize the bonding area, and therefore bonding strength also, between 801 and 501. The modification would have resulted in the first film having at least one edge that is flush with at least one edge of a top surface of the mold compound as illustrated in annotated fig. 9A below.


    PNG
    media_image1.png
    684
    1721
    media_image1.png
    Greyscale

b.	Re claim 13, the top surface of the mold compound is covered with an adhesive (which is the first film as per claim 12 rejection above; the Examiner notes that as written, claim 13 does not require that the adhesive be an extra element further comprised in the sensor package of claim 12; claim 13 would be allowable if Applicants amended to recites the sensor package of claim 12 further comprising an adhesive covering a top surface of the mold compound or a formulation along those lines).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle et al. (US 7,026,710, previously used) in view of Matsukawa et al. (US 2017/0218236, previously used).

Coyle et al. disclose all the limitations of claim 13 as stated above except explicitly that the adhesive has an adhesive strength ranging from 0.88 N/mm2 to 1.81 N/mm2. However, Matsukawa et al. disclose a package wherein an adhesive 5 with an adhesive strength of 1 N/mm2 (i.e. 1 MPa; it is conventionally known that 1 MPa = 1 N/mm2) provides good/excellent adhesiveness between a cover 2 and plastic housing 1 (see figs. 1-3 and at least [0091]-[0092], [0101], [0151]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the adhesive to have an adhesive strength of 1 MPa (i.e. 1N/mm2) in order to obtain a good bonding between cover 801 and mold part 501 (which is basically a plastic material based on at least the abstract and claim 1 of Coyle et al.).


Allowable Subject Matter
Claims 1-5 are objected to but would be allowed assuming the issue with claim 28 is resolved or claim 28 is canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because they do not apply to the rationale used in their rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899